Citation Nr: 0844942	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for synovitis, right knee, 
with chondromalacia of the patella, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an August 2006 decision, the Board denied an increased 
rating for synovitis, right knee, with chondromalacia of the 
patella, and denied an increased rating for bilateral hearing 
loss.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a September 2008 Memorandum Decision and an 
October 2008 Judgment, the Court vacated the Board's decision 
as to the issue of an increased rating for synovitis, right 
knee, with chondromalacia of the patella, and remanded the 
matter to the Board.  The Court otherwise affirmed the 
Board's denial of an increased rating for bilateral hearing 
loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's directives in the September 2008 
Memorandum Decision, the veteran has claimed that his 
service-connected right knee disability has worsened since he 
was last afforded a VA examination in April 2004.  As the 
veteran has asserted that his service-connected disability 
has worsened since his last examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Court also indicated that on Remand, the veteran should 
be provided an opportunity to submit any argument or evidence 
that he believes is relevant to his assertion that he should 
be afforded an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

Although the Board believes that there is currently 
substantial VCAA compliance which comports with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), since this claim is 
being remanded, additional notification should be sent as a 
precautionary matter.  The Board notes that VA Fast Letter 
08-16 addresses current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast Letter 08-16 or subsequent 
directives, with regard to an increased 
rating for right knee synovitis with 
chondromalacia of the patella.  In addition, 
inform the veteran that he may submit any 
argument or evidence that he believes is 
relevant to his assertion that he should be 
afforded an extraschedular rating under 
38 C.F.R. § 3.321(b).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected right 
knee disability.  Any indicated tests and 
X-rays should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should state if the veteran has recurrent 
subluxation and/or instability of the 
knee, and, if so, if it is slight, 
moderate, or severe.  

Range of motion testing should be 
accomplished and the examiner should 
state if the veteran has limited motion 
and painful motion on extension and 
flexion of the knee.  

The examiner should also indicate whether 
the service-connected right knee 
disability is productive of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any additional 
limitation of motion or additional 
functional loss.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


